Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 1 of 13




                                                                 DATE FILED: May 22, 2019 7:37 PM
    District Court, Adams County, State of Colorado              FILING ID: 87C73E4154AAC
    Adams County Justice Center                                  CASE NUMBER: 2019CV30808
    1100 Judicial Center Drive, Brighton, CO 80601

    JONATHAN CARTER,
           Plaintiff
    v.
    SONIC CORPORATION,
    SONIC RESTAURANTS, INC., and
    SONIC INDUSTRIES SERVICES INC.,
             Defendants.

    Attorneys for Plaintiff:
    Paula Greisen (#19784)
    Jennifer Weiser Bezoza (#40662)                            Case Number:
    Jonathan Freund (#52591)
    KING & GREISEN, LLP
    1670 York Street, Denver, CO 80026
    (303) 298-9878 (phone)
    (303) 298-9879 (fax)                                       Division       Courtroom
    greisen@kinggreisen.com; bezoza@kinggreisen.com;
    freund@kinggreisen.com
                               COMPLAINT AND JURY DEMAND

          Plaintiff Jonathan Carter (“Jonathan” or “Plaintiff”), by and through his attorneys Paula
   Greisen, Jennifer Weiser Bezoza, and Jonathan Freund of KING & GREISEN, LLP, submits this
   Complaint and Jury Demand against Defendants Sonic Corporation, Sonic Restaurants, Inc., and
   Sonic Industries Services Inc. (collectively, “Sonic” or “Defendants”), as follows:

                                        I. INTRODUCTION

          1.      On June 11, 2017, Sonic intentionally aided and abetted an assault on an
   employee by giving a known violent and armed assailant, whom Sonic knew was angry at one of
   its employees, direct access to a secure, employee-only area of its restaurant.

           2.    Sonic’s management then watched and listened as the assailant held a loaded gun
   to the employee’s head and threatened to kill him.

           3.      Although Sonic knew or had reason to know that its management was routinely
   violating company policy by allowing third parties to enter into secure, employee-only areas, it
   failed to exercise reasonable care to protect its employees against this known danger.
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 2 of 13




                                 II. JURISDICTION AND VENUE

          4.      The action arises under the laws of the State of Colorado.

         5.     Jurisdiction is proper pursuant to C.R.S. § 13-1-124 based on Defendants’
   commission of tortious acts within the State of Colorado.

           6.      Venue is proper in this Court under C.R.C.P. Rule 98(a) because this action
   affects real property situated in Adams County, Colorado. The real property at issue is 9500
   North Federal Boulevard, Federal Heights, Colorado 80260 (“9500 North Federal Boulevard”).

           7.     Venue is also proper in this Court under C.R.C.P. Rule 98(c)(5) because this
   action involves torts committed in Adams County, Colorado.

                                            III. PARTIES

          8.      Plaintiff Jonathan Carter is a natural person, a citizen of the United States of
   America, and is and was a resident of the State of Colorado during all relevant time periods.
   Jonathan is currently twenty-six years old and was an employee at the Sonic Drive-In restaurant
   at 9500 North Federal Boulevard (the “Federal Heights Sonic Drive-In”) in 2017.

           9.      Defendant Sonic Corporation (“Sonic Corp.”) (a/k/a SONIC America’s Drive-In)
   is a corporation incorporated under the laws of the State of Delaware. Its principal place of
   business is 300 Johnny Bench Drive, Oklahoma City, OK 73104. During all relevant time
   periods, Sonic Corp. was a publicly traded company. Sonic Corp. has more than ten subsidiary
   companies.

           10.    During all relevant time periods, Sonic Corp. owned, operated, or franchised
   approximately 3,600 drive-in restaurants in forty-five states. Of these, approximately 228
   restaurants were owned and operated by Sonic Corp. or its subsidiaries (the “Company Drive-
   Ins”).

          11.     Defendant Sonic Restaurants, Inc. (“SRI”) is a corporation incorporated under the
   laws of the State of Oklahoma. Its principal place of business is 300 Johnny Beach Drive,
   Oklahoma City, OK 73104. SRI is a wholly owned operating subsidiary of Sonic Corp.

          12.    During all relevant time periods, SRI owned and operated the Company Drive-Ins
   for Sonic Corp., including the Federal Heights Sonic Drive-In.

          13.    As the owner and operator of the Federal Heights Sonic Drive-In, Sonic Corp. and
   SRI have possession of the property and control and responsibility over the conditions,
   circumstances, and activities taking place on the property.

          14.     Defendant Sonic Industries Services Inc. (“Sonic Industries Services”) is a
   corporation incorporated under the laws of the State of Oklahoma. Its principal place of business

                                                   2
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 3 of 13




   is 300 Johnny Bench Drive, Oklahoma City, OK 73104. Sonic Industries Services is a wholly
   owned subsidiary of Sonic Corp.

          15.     Sonic Industries Services leases real estate to Sonic Corp.’s Company Drive-Ins,
   including the Federal Heights Sonic Drive-In. Upon information and belief, Sonic Industries
   Services sub-leased the property at 9500 North Federal Boulevard to SRI.

          16.     Upon information and belief, Sonic Industries Services retained some possession
   and control over the conditions on the property of the Federal Heights Sonic Drive-In and
   conducted activities on the land.

          17.     Plaintiff’s direct manager was Ashley Shevlin. As a manager, Shevlin was an
   agent of Sonic.

          18.    Shevlin was responsible for hiring Plaintiff as an employee at the Federal Heights
   Sonic Drive-In and had the authority to fire him.

          19.    Shevlin reported to District Manager Ronald Alvarez, who holds himself out as an
   employee of Sonic Corp. Alvarez was responsible for overseeing all conditions and operations at
   the Federal Heights Sonic Drive-In, including Plaintiff’s complaints about the events at issue in
   this Complaint. Plaintiff consulted with Alvarez regarding questions about his employment.

          20.      Sonic Corp. and SRI provide customer service and management training, field
   services, quality assurance, marketing, operations support, legal services, risk management,
   finance, food safety, and real estate support for all Sonic Drive-In restaurants, including the
   Federal Heights Sonic Drive-In. For example, they provide a 12-week operations/field training
   program; access to online hiring management tools; online/onsite recruitment materials and
   onboarding/performance management tools; staff selection training; marketing materials; a
   national purchasing program; technology; architectural, construction and engineering
   consultation and assistance; and advertising.

           21.      With respect to real estate development, all Sonic Defendants jointly evaluate real
   estate sites, determine site viability, and develop their sites by providing building design and
   engineering support, bid review and comparison, construction project management guidance, and
   assistance with the development of a construction schedule timeline and a preferred vendor list.

        22.    Sonic Corp. maintains centralized financial and accounting systems for all
   Company Drive-Ins operated by SRI, including the Federal Heights Sonic Drive-In.

           23.    At all relevant times, Sonic Corp. reported the profits, losses, and assets
   (including leases) of Company Drive-Ins operated by SRI as the profits, losses, and assets of
   Sonic Corp.

           24.     Sonic Corp. and SRI have centralized control over labor relations at Sonic Drive-
   In restaurants, including the Federal Heights Sonic Drive-In. Plaintiff’s paycheck was issued by

                                                    3
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 4 of 13




   SRI, he was hired by an agent of SRI, and his claim for damages for the injuries claimed herein
   was handled by an agent of SRI. Sonic Corp. maintains a uniform compensation plan for all
   managers and supervisors at Company Drive-Ins operated by SRI.

          25.      At all relevant times, the financial statements of Sonic Corp. described all part-
   time and full-time employees at Company Drive-Ins operated by SRI as employees of Sonic
   Corp.

          26.     Sonic’s management team consists of representatives from both Sonic Corp. and
   SRI.

           27.    Employees at the Federal Heights Sonic Drive-In were subject to the operational
   policies, procedures, standards, and other conditions of employment of Sonic Corp., SRI, and
   Sonic Industries Services.

           28.    Sonic Corp., SRI, and Sonic Industries Services operate as a single integrated
   enterprise and/or as joint employers with inter-related operations, ownership, and management.

                                   IV. FACTUAL ALLEGATIONS

          29.    On June 11, 2017, Jonathan Carter was working as a cook at the Federal Heights
   Sonic Drive-In located at 9500 North Federal Boulevard.

          30.   There was only one other employee at the restaurant with him that day as well as
   Jonathan’s manager, Ashley Shevlin, who was supervising both employees.

           31.    Like most other Sonic restaurants, the Federal Heights Sonic Drive-In consists of
   a small, employee-only building and a series of vehicle stalls for customers. Food is prepared in
   the employee-only building and brought outside to the customers in their cars. All food service
   occurs outside of the building.

          32.     During the relevant times, the Federal Heights Sonic Drive-In employee-only
   building consisted of two areas separated by a short corridor but no door. The front area was
   enclosed by glass and held the restaurant’s ice cream machine, soda machine, and computer. The
   back area had no windows and contained the kitchen with the grill and fryers and storage closets.
   There was a back door in the kitchen area that led outside and was used for deliveries and trash
   removal.

           33.    Sonic’s policy prohibits customers and non-employees from entering the
   restaurant’s employee-only building.

           34.     At all relevant times, Sonic’s policy for the security of its employees was that the
   doors to the employee-only building must remain locked during business hours. The front door
   to the building has an electronic combination key pad for access. The back door to the kitchen
   required a key for access.

                                                     4
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 5 of 13




           35.     Sonic established this locked-door policy, among other reasons, to ensure the
   safety of its employees and invitees against the known risk of crime. As Sonic knew or should
   have known, the violent crime rate in the City of Federal Heights, where the Federal Heights
   Sonic Drive-In is located, was 88% higher than Colorado’s average violent crime rate in 2016. In
   particular, the City of Federal Heights experienced 51 Aggravated Assaults and 18 Robberies in
   2016.

           36.     Against the security interest of its employees and invitees, Sonic’s management
   regularly permitted non-employees to enter the restaurant’s secure, employee-only building and
   sometimes allowed them into the kitchen area. It was widely known that the Federal Heights
   Sonic Drive-In’s management routinely allowed non-employees into secure and restricted areas
   of the restaurant.

           37.    Given the high crime rate in the City of Federal Heights, Sonic management’s
   regular practice of leaving the front door unlocked and granting third parties access to the secure,
   employee-only building created an unreasonable risk to the health or safety of the employees of
   the Federal Heights Sonic Drive-In.

           38.     Sonic knew or should have known that its management regularly violated its
   policies and created a risk of harm to its employees by permitting non-employees to enter the
   restaurant’s secure, employee-only areas. There are security cameras in the restaurant which
   would have shown this policy violation. In addition, Sonic’s District Manager and other Sonic
   agents and representatives were periodically onsite to manage the property and/or operations of
   the restaurant or to provide services to the restaurant, and these agents knew or should have
   known that Sonic’s management regularly violated Sonic’s safety policies.

           39.     Despite knowing that third parties were permitted access to secure, employee-
   only areas of the Federal Heights Sonic Drive-In, Sonic did not take action to address the policy
   violation, thereby creating and permitting a dangerous condition to exist at the restaurant.

           40.    In June 2017, Jonathan Carter, an employee of the Federal Heights Sonic Drive-
   In, wrote a comment to a video posted on Facebook. The video showed an unknown person
   doing a comedy routine. Jonathan commented that the person in the video resembled the husband
   of another Sonic employee and tagged his manager, Shevlin, in the post so that she could enjoy
   the joke.

           41.    On the morning of June 11, 2017, Jonathan was working at the Federal Heights
   Sonic Drive-In when Sonic’s management told him that Andre Lornes, her fiancé and the father
   of her unborn child, was angry that Jonathan had tagged her in the Facebook post.

            42.     Sonic’s management told Jonathan that Lornes was coming to the restaurant to
   confront Jonathan about the post but did not provide any further details about the purpose of his
   visit or his state of mind.



                                                    5
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 6 of 13




          43.    Sonic’s management knew that the intent of Lornes’s visit to the restaurant was to
   harm Jonathan and that Lornes possessed a handgun.

          44.   Sonic knew that Lornes has a propensity for violence because Lornes was
   formerly employed by Sonic, and Sonic had fired Lornes for inability to control his anger.

          45.     Sonic knew or should have known that Lornes was a member of a violent gang.

           46.      Sonic knew or should have known that Lornes had previously been convicted of
   five felonies, including Aggravated Motor Vehicle Theft, Attempted Burglary, and Racketeering.

          47.    On June 11, 2017, at around 12 P.M., Lornes arrived at the Federal Heights Sonic
   Drive-In. Despite knowing that Lornes had a propensity for violence and intended to harm
   Jonathan, Sonic’s management opened the door and allowed Lornes to enter the secure,
   employee-only building where Jonathan was working. Once he was inside the building, Lornes
   and Sonic’s management had a brief conversation at the computer in front of the store’s security
   cameras.

         48.   Sonic’s management then allowed Lornes to enter the kitchen area where
   management knew Jonathan was working.

         49.     Sonic’s management did not warn Jonathan that a person who intended to harm
   him was inside the restaurant’s secure building.

          50.   Lornes walked to the back of the kitchen area and started calling Jonathan’s name.
   Jonathan became worried when he recognized Lornes’s voice from prior visits to the restaurant.

           51.    When Lornes found Jonathan, he pulled a semi-automatic handgun out of his
   sock, took the clip and ammunition magazine out of his pants pocket, and loaded the gun. He
   then took the safety catch off the gun and loaded a live bullet into the chamber.

           52.    Lornes pointed the barrel of the gun at Jonathan’s face, holding it approximately
   six inches away, and yelled very loudly, “Why you keep disrespecting my wife?!” Jonathan,
   trembling in shock and fear, asked what he was talking about, but Lornes kept screaming, “Why
   you keep disrespecting my wife?!”

          53.    Another employee, who was also aware of Lornes’s propensity for violence
   because the two men were formerly incarcerated together, warned Jonathan not to question or
   challenge Lornes. Jonathan stood motionless, barely able to breathe and completely terrified.

           54.     Still pointing the gun at Jonathan’s face, Lornes threatened to kill Jonathan if he
   did not leave his “wife” alone. Slowly, Lornes then turned and walked out of the front door of
   the restaurant.




                                                     6
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 7 of 13




          55.    Still shaking, Jonathan grabbed his belongings and left the restaurant out the back
   door. He ran home and never returned to the restaurant in fear that he could lose his life if he
   went back.

            56.  Sonic’s management was present in the restaurant during the assault and should
   have heard Lornes’s screaming but took no action to protect Jonathan from the assault and death
   threats.

          57.     After aiding and abetting the assault on Jonathan, Sonic’s management allowed
   Lornes to leave the building without questioning or detaining him.

          58.     Sonic did not call the police or otherwise report the assault.

         59.     Jonathan hid in his bedroom for the next three days, afraid to go outside or tell
   anyone about the assault.

           60.    On or around June 14, 2017, Jonathan reported the assault to the police, Sonic’s
   District Manager, and Sonic’s corporate office. Jonathan later asked the District Manager,
   Ronald Alvarez, whether there was video surveillance of the assault. Sonic’s District Manager
   denied that there were video recordings of the assault.

          61.     When police detectives contacted Sonic to investigate the crime, Sonic did not
   respond to officer phone calls and was evasive about providing information to the detective,
   thereby impeding the investigation into the assault on one of its employees.

           62.     Alvarez, Sonic’s District Manager, ultimately told a police detective that he had
   viewed security video from the day in question. He claimed that the video did not capture the
   area of the restaurant where the assault occurred, but did show the front of the building and the
   front door. Alvarez then claimed that the video equipment had “malfunctioned” after he and
   Shevlin watched the video, causing all footage of June 11, 2017 to be erased. Alvarez refused to
   provide the allegedly damaged video to the police or to provide a written statement regarding the
   video, as requested.

           63.    When the police detective went to the restaurant to inspect the site, he was told
   that the camera in the area of the assault was “not working.”

          64.     Lornes was convicted for his assault on Jonathan and other related crimes.

           65.    The assault caused Jonathan to suffer economic and emotional damages. He was
   severely traumatized by the assault, resulting in lasting emotional disturbance with physical
   manifestations, including but not limited to nausea, dizziness, heaviness in his chest, the feeling
   of a lump in his throat, weight loss, and loss of appetite.

          66.     Shortly after the assault, Jonathan was diagnosed with Post Traumatic Stress
   Disorder. His symptoms include difficulty sleeping, nightmares, weight loss, anxiety, and

                                                    7
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 8 of 13




   significant isolation and social withdrawal. Jonathan’s impairment continues to cause him daily
   mental anguish. He still suffers significant anxiety when he leaves his home or interacts with
   others.

           67.     The assault did not have its origins in Jonathan’s work-related functions and was
   not sufficiently related thereto as to be considered part of Jonathan’s services to his employer.

          68.    Nothing about the nature of Jonathan’s employment as a cook for the Federal
   Heights Sonic Drive-In involved being subjected to an armed assailant in a secure area of his
   workplace or permitted his employer to knowingly expose him to the violent acts of third parties.

           69.    Jonathan’s job duties as a cook at the Federal Heights Drive-In did not increase
   his risk of emotional injury or assault by a third party above the level of risk to which the general
   public is exposed.

          70.    Jonathan’s injuries were not reasonably incidental to the conditions or
   circumstances of his particular employment and did not emanate from his job duties.

           71.     Jonathan’s injuries were not attributable to neutral and unexplained forces and
   were not distinctly associated with his employment. Lornes was a known violent “licensee” of
   the Defendants’ agent and Defendants knew or should have known he was on the premises to
   assault Plaintiff.

          72.     Although Sonic knew or should have known that its management routinely
   allowed third parties to enter its secure, employee-only building, it failed to address the
   dangerous condition on its property, thereby intentionally and deliberately causing injury to
   Jonathan and other employees who witnessed the event.

          73.      Sonic knew that its conduct of granting third parties access to secure, employee-
   only areas of its restaurant was substantially certain to cause injury to its employees.

          74.    The assault on Jonathan would not have occurred if Sonic had not intentionally
   permitted Lornes to enter the secure, employee-only building.

           75.    Sonic’s acts and omissions were a substantial factor in producing Jonathan’s
   injuries.

           76.     Had Sonic enforced its policies of keeping the front door to the restaurant locked
   during business hours and not permitting third parties to access the employee-only building
   rather than knowingly and intentionally ignoring management’s regular disregard of these
   policies, Jonathan would not have suffered the injuries complained of herein.




                                                     8
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 9 of 13




                                        V. LEGAL CLAIMS

                                   FIRST CLAIM FOR RELIEF
       Premises Liability Act (“PLA”), Colo. Rev. Stat. 13-21-115 (Against all Defendants)

          77.    Plaintiff incorporates by reference all allegations in each preceding and
   subsequent paragraph as if fully set forth herein.

           78.    On or about June 11, 2017, Plaintiff was present at the Federal Heights Sonic
   Drive-In as an employee transacting business with Defendants. As such, Plaintiff was an
   “invitee” pursuant to Colo. Rev. Stat. § 13-21-115(5)(a).

          79.     On or about June 11, 2017, Defendants were each a “landowner” of the Federal
   Heights Sonic Drive-In pursuant to Colo. Rev. Stat. § 13-21-115(1), in that Defendants or their
   authorized agents were in possession of the property and/or had control and legal responsibility
   over the conditions, circumstances, and activities taking place on the property.

           80.     Defendants, as landowners, owed a duty of care to Plaintiff to exercise reasonable
   care to protect him against dangerous conditions, circumstances, or activities on the premises,
   including but not limited to criminal and/or intentionally harmful acts, of which they knew or
   should have known. That duty of care includes supervising its employees and the premises to
   make sure invitees are safe.

           81.    Defendants’ duty to Plaintiff to exercise reasonable care is non-delegable and, as
   a matter of law, imposes liability on all Defendants for the intentional and/or negligent conduct
   of their employees, agents, and apparent agents and of third parties on the premises.

           82.     On or about June 11, 2017, Defendants by themselves and through the acts and/or
   omissions of their employees, agents, and apparent agents breached their duty to exercise
   reasonable care to protect Plaintiff against dangerous conditions or activities which they knew or
   should have known to be present at the Federal Heights Sonic Drive-In restaurant by allowing a
   third party with a propensity for violence to enter a secure, employee-only building, thereby
   aiding and abetting the assault of an employee.

          83.     But for the acts and omissions of Defendants and their employees, agents, and
   apparent agents in granting the assailant access to the secure building on the premises, the harm
   suffered by Plaintiff would not have occurred.

          84.     Defendants had a pattern and practice of failing to enforce security policies
   enacted to ensure the safety of invitees on the premises, even though Defendants knew or should
   have known that their failure to enforce these policies was likely to result in harm to invitees.
   Defendants’ failure to provide security against dangers of which they knew or should have
   known was willful and wanton.



                                                   9
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 10 of 13




           85.    As a direct and proximate result of Defendants’ breach of their duty to exercise
   reasonable care, as set forth above, Plaintiff has suffered economic damages and emotional
   injuries with physical manifestations, including but not limited to post-traumatic stress disorder,
   mental anguish, nausea, weight loss, and anxiety. Defendants’ breach of their duty to exercise
   reasonable care was a substantial factor in producing Plaintiff’s injuries.

           86.      Plaintiff’s injuries were preventable, foreseeable, and will continue indefinitely
   into the future.

                                       SECOND CLAIM FOR RELIEF
                Vicarious Liability of All Defendants for the Negligence of its Agents 1

          87.    Plaintiff incorporates by reference all allegations in each preceding and
   subsequent paragraph as if fully set forth herein.

          88.    Shevlin was Defendants’ authorized agent acting in the course and scope of her
   employment. Defendants were responsible for the condition and daily operations of the Federal
   Heights Sonic Drive-In.

          89.     At all relevant times, Defendants owed Plaintiff a duty to exercise reasonable and
   ordinary care to keep and maintain the restaurant in a reasonably safe condition. In particular,
   Defendants had a duty to take such precautions as were reasonably necessary to protect
   Defendants’ employees from criminal and/or intentional acts that were reasonably foreseeable.

           90.     Defendants’ management breached this duty by permitting a third party to enter a
   secure, employee-only area of the Federal Heights Drive-In where Plaintiff worked, even though
   it knew that the individual was angry at Plaintiff, had a propensity for violence, and intended to
   physically harm Plaintiff. This conduct created an unreasonable risk that Plaintiff would be
   harmed.

           91.     As a direct and proximate result of Defendants’ breach of this duty of care,
   Plaintiff has sustained economic damages and emotional injuries, including but not limited to
   post-traumatic stress disorder, mental anguish, and anxiety.

           92.    Defendants’ breach of their duty to exercise reasonable care was a substantial
   factor in producing Plaintiff’s injuries.

          93.      Defendants’ negligence caused Plaintiff the harm described above.

          94.      Defendants are liable for the conduct of their agents.


   1
     Plaintiff recognizes that the Premises Liability Act preempts common law torts and therefore
   pleads all other claims in the alternative to the PLA. In the likely event that Plaintiff’s PLA claim
   is upheld or not challenged, Plaintiff will amend his Complaint to withdraw all non-PLA claims.
                                                    10
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 11 of 13




                                    THIRD CLAIM FOR RELIEF
             Negligent Retention, Training, and Supervision (Against All Defendants)

          95.    Plaintiff incorporates by reference all allegations in each preceding and
   subsequent paragraph as if fully set forth herein.

           96.     At all relevant times, Defendants’ employees, including but not limited to their
   management at the Federal Heights Sonic Drive-In, were under Defendants’ employment,
   direction, control, and/or supervision.

           97.     Defendants owed a duty of care to Plaintiff to exercise reasonable care in the
   retention, training, and supervision of their employees, managers, agents, and apparent agents in
   the exercise of their job functions and the management of the premises.

            98.    In the exercise of reasonable care, Defendants knew or should have known that
   their employees, managers, agents, and apparent agents, including Shevlin, posed a risk of harm
   to their employees by regularly permitting third parties to enter secure, employee-only areas of
   the restaurant, where they could injure employees, and that the harm that occurred to Plaintiff,
   including the intentional assault by a third party, was a foreseeable manifestation of that risk.

          99.     Defendants breached their duty of care, as described above, by failing to exercise
   reasonable care in the retention, training, and supervision of their employees, managers, agents,
   and apparent agents, when they knew or should have known that such individuals posed a risk of
   harm to their employees, including Plaintiff.

           100. As a direct and proximate cause of Defendants’ breach of their duty of care, as set
   forth above, Plaintiff has sustained economic damages (i.e., loss of income and past and future
   medical expenses) and emotional injuries, including but not limited to post-traumatic stress
   disorder, mental anguish, and anxiety. Defendants’ breach of their duty to exercise reasonable
   care was a substantial factor in producing Plaintiff’s injuries.

                                     FOURTH CLAIM FOR RELIEF
                             Outrageous Conduct (Against All Defendants)

          101. Plaintiff incorporates by reference all allegations in each preceding and
   subsequent paragraph as if fully set forth herein.

          102. By knowingly aiding and abetting a violent, angry attacker’s assault on an
   employee in a secure, employee-only area of his workplace, Sonic engaged in extreme and
   outrageous conduct.

          103. Sonic did so with reckless disregard for Plaintiff’s rights or with the intent of
   causing Plaintiff severe emotional distress.

          104.    Sonic’s conduct foreseeably caused Plaintiff severe emotional distress.

                                                   11
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 12 of 13




          105. Sonic’s conduct was so outrageous in character and so extreme in degree that a
   reasonable member of the community would regard the conduct as atrocious, going beyond all
   possible bounds of decency, and utterly intolerable in a civilized community.

          106.    Sonic is vicariously liable for the actions of its managers and agents.

          107. The actions or omissions of each Sonic Defendant were the legal and proximate
   cause of Plaintiff’s damages.

          108. Plaintiff has been and continues to be damaged by Sonic’s outrageous conduct,
   including but not limited to severe mental and emotional distress.

                                     VI. RELIEF REQUESTED

          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his favor
   and against all Defendants, and award the following relief, to the fullest extent allowed by law:

          a.      Declaratory and injunctive relief, as appropriate;

          b.      Actual economic damages as established at trial;

          c.      Compensatory damages, including but not limited to those for future pecuniary
   and non-pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of
   enjoyment of life, medical bills, and other non-pecuniary losses;

          d.      Punitive damages for all claims allowed by law;

          e.      Pre-judgment and post-judgment interest at the highest lawful rate;

          f.      An amount which will gross up any award as an allowance for tax consequences;

          g.      Attorneys’ fees and costs as may be allowed by law and by order of this Court;
   and

          h.      Such other and further relief as shall be deemed just and proper by this Court.

          PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.




                                                   12
Case 1:19-cv-01969-REB-SKC Document 1-1 Filed 07/08/19 USDC Colorado Page 13 of 13




   Dated this 22nd day of May 2019.

                                      Respectfully submitted,

                                      KING & GREISEN, LLP

                                      s/Paula Greisen

                                      Paula Greisen
                                      Jennifer Weiser Bezoza
                                      Jonathan Freund
                                      KING & GREISEN, LLP
                                      1670 York Street
                                      Denver, Colorado 80206
                                      (303) 298-9878 telephone
                                      (303) 298-9879 facsimile
                                      bezoza@kinggreisen.com
                                      greisen@kinggreisen.com
                                      freund@kinggreisen.com

                                      Attorneys for Plaintiff

   Plaintiff’s Mailing Address:

   Jonathan Carter
   2800 W. 103rd Avenue, #2121
   Federal Heights, CO 80260




                                        13
